Citation Nr: 9921522	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  93-27 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for skin cancer, to include as 
secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. K. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to August 
1946.

This case initially came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Cleveland, 
Ohio (RO), which denied service connection for skin cancer.  This 
case was previously remanded by the Board in July 1997, in order 
to satisfy the veteran's request for a hearing before a travel 
section of the Board.  Such a hearing was held in September 1997, 
chaired by the undersigned Board member.  In February 1998, the 
Board again remanded the case for further development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's claim has been obtained by the RO.

2.  The veteran's service medical records are negative for a skin 
disorder related to current skin cancer.

3.  The veteran's skin cancer was initially diagnosed in the 
early 1980s.

4.  The Defense Nuclear Agency estimates that the veteran was 
exposed to a dose of ionizing radiation during military service 
of less than 0.001 rem.

5.  Multiple basal and squamous cell skin cancers have not been 
shown to be related to service, including exposure to ionizing 
radiation.



CONCLUSION OF LAW

Skin cancer, to include as secondary to exposure to ionizing 
radiation, was not incurred in or aggravated by service, nor may 
it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.102, 3.303(a), 3.307, 3.309, 3.311 (1998); 63 Fed. Reg. 
50993 (Sept. 24, 1998) (to be codified at 38 C.F.R. 
§ 3.311(b)(2)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's claim 
of entitlement to service connection for skin cancer is plausible 
and thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant evidence has 
been obtained with respect to the claim and that no further 
assistance to the veteran is required in order to comply with the 
duty to assist mandated by statute.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by a veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For 
certain chronic disabilities, such as cancer, service incurrence 
may be presumed if the disability is shown to a degree of 10 
percent within one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Certain diseases are also statutorily presumed to have been 
incurred by radiation-exposed veterans; however, skin cancer is 
not one of those diseases.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.309(d).  Nevertheless, if the veteran can show that he was a 
"radiation-exposed veteran" who participated in a "radiation-
risk activity," it must be determined whether his skin cancer is 
a "radiogenic disease" incurred in service.  38 C.F.R. 
§ 3.311(b).  The Board notes that effective September 24, 1998, 
during the pendency of this appeal, section 3.311(b)(2) was 
amended to add to the list of what constitutes a "radiogenic 
disease" prostate cancer and "any other cancer."  63 Fed. Reg. 
50993 (Sept. 24, 1998).  Although skin cancer is not a listed 
condition, it now falls into the added category of "any other 
cancer" and is thus considered a "radiogenic disease."

In regard to whether the evidence supports service connection on 
a direct basis under 38 C.F.R. § 3.303, the service medical 
records are negative for a skin disorder related to the current 
skin cancers.  The enlistment examination report dated in 
November 1942 demonstrates that the veteran's skin was normal.  
In addition, a Physical Examination for Flying report dated in 
September 1943, and another one dated in April 1944, note that 
the veteran's skin and lymphatics were normal.  The July 1946 
Report of Physical Examination for separation purposes shows that 
the veteran's medical history was negative for a skin disorder 
and it was noted that the skin and lymphatics were normal.  
Accordingly, the evidence does not demonstrate a chronic skin 
disorder during service.  Moreover, there exists no competent 
medical evidence relating the post service skin cancers to 
service, other than due to exposure to ionizing radiation, as 
contemplated by 38 C.F.R. § 3.303(d).

In addition, service connection for skin cancer is not warranted 
on a presumptive basis under 38 C.F.R. § 3.309 as there is no 
medical evidence of skin cancer to a compensable degree within 
one year of separation from service.  The earliest medical 
evidence of record is dated in 1967.  Although the veteran 
testified that beginning at least by the 1950's, his skin would 
break out and form lesions and he received treatment from Dr. 
Joseph McWhirt, the veteran has stated that those medical records 
are no longer available.  Even if those records were available 
and showed a skin disorder in the 1950's, such clinical 
demonstration would be more than one year following separation 
from service.  There is no evidence that the veteran received 
medical treatment for or a diagnosis of a skin disorder within 
one year of separation from service.

The veteran contends that his current skin cancers are the result 
of exposure to ionizing radiation in service.  The veteran 
testified at a travel board hearing before the undersigned Board 
member in September 1997 and also at a hearing before a hearing 
officer at the RO in April 1994.  The veteran testified that he 
served in Japan from October 1945 to July 1946 and was initially 
stationed in Osaka, Japan.  Then he was moved to the island of 
Kushu in the town of Fukuoka, which the veteran stated was 50 
miles from Hiroshima and 50 miles from Nagasaki.  The veteran 
further testified that when he was transferred from Osaka to 
Fukuoka, he went by train which stopped for about an hour at 
Hiroshima to detach some freight cars from the train.  According 
to the veteran, the train station was in the middle of town and 
they were told that they could walk around town, which he did.  
The veteran testified that he walked right through the center of 
Hiroshima, what was considered "ground zero."  He stated that 
he was stationed in Fukuoka for about three months and, according 
to the veteran, it is conceivable that the wind blew radioactive 
material across the air base.  The veteran also testified that, 
while stationed in Japan, he did not notice anything unusual with 
his skin.  He also testified that his profession after service 
was a lawyer, although he did some farming but always wore a 
straw hat so that his skin was not exposed to a lot of sunlight.  
He stated that he did not use sunscreen on a regular basis.  
According to the veteran, every doctor who had treated him told 
him that his skin cancers were due to radiation exposure. 

In support of his claim, the veteran submitted numerous private 
medical records and several statements from his treating 
physicians.  A record dated in June 1967 from the Roswell Park 
Memorial Institute, dermatology clinic, shows that the veteran 
presented himself with a complaint of "solar keratoses" for 
which he had consulted a radiologist, dermatologist and plastic 
surgeon.  It was noted that the veteran began to notice some 
small keratoses appearing in the 1950's, which had become larger 
and more numerous since then.  It was further noted that the 
veteran "does expose himself to sun frequently, since his hobby 
is farming and he vacations in the south in the winter."  An 
examination revealed that the veteran's skin was "deeply tanned 
over the face, trunk and arms" and that there were several 
keratoses of various sizes on the forehead, cheeks, neck and 
shoulders.  Another record from the Roswell Park Memorial 
Institute, dated in April 1973, demonstrates that a dermatology 
examination revealed "some weathering changes and minimal solar 
keratoses over the skin of his face.  The patient is obviously a 
sun worshipper; he is deeply tanned."  The examiner informed the 
veteran that he should wear a hat and advised the veteran on how 
to use sunscreen.  

A treatment record from Thomas C. Graul, M. D., dated in March 
1982 shows a diagnosis of squamous cell carcinoma of the nasal 
tip.  A letter dated in April 1982 from Stephen B. Levitt, M. D., 
to Dr. Graul, notes that the veteran had "markedly actinic 
damaged skin" and Dr. Levitt noted that "I have tried to 
impress upon [the veteran] to use sunscreens; but I have done 
this without great success.  I have treated him in the past for 
multiple actinic keratosis."  Another treatment record from Dr. 
Graul, dated in August 1994, demonstrates a diagnosis of basal 
cell carcinoma of the skin of the right leg.

Treatment records from the Miami Valley Hospital, dated from 1988 
to 1990, demonstrate excision of multiple skin neoplasms.  The 
records contain diagnoses of squamous cell carcinoma on the 
forehead and basal cell carcinoma on the left upper arm.

A VA Ionizing Radiation Registry Code Sheet, dated in April 1993, 
demonstrates that the radiogenic related disease was skin cancer, 
with multiple squamous, basal and melanoma.  The examiner noted 
in the remarks section that there was a "probable direct 
correlation with radiation exposure and skin cancers."

A letter from Kenneth A. Welty, Jr., M. D., dated in May 1993, 
notes that he had treated the veteran since September 1988 for 
multiple skin tumors.  It was reported the veteran had had 
extensive degenerative skin disease with surgical excision 
performed on multiple carcinoma sites, both basal cell and 
squamous cell in nature, in September and December of 1988.  It 
was also reported that, in July 1990, he had had excision of 
multiple lesions.  Dr. Welty states his opinion that "with the 
related history from [the veteran], it is my belief that the 
exposure to radiation from September 1945 to August of 1946 
definitely contributed to his cutaneous carcinoma situation."  

Medical records from the Kettering Memorial Hospital, dated in 
June 1994, demonstrate treatment for open wounds on the left leg 
due to cancer.  It was noted that he was status post MOSH 
chemotherapy.  No etiology of the cancer was provided.

In letters dated in February and December 1995, Dr. Welty 
enclosed copies of biopsy reports and provided his opinion that 
the veteran would have continued growths of pre cancerous lesions 
"related to his radiation exposure during the war."

In a letter dated in August 1997 from B. A. Brunfiel, M. D., it 
is noted that the veteran was initially seen in April 1992.  Dr. 
Brunfiel stated, "[a]t that time [the veteran] demonstrated 
severe damage to the skin as one would expect from exposure to 
ionizing radiation.  This type of radiation damage can result 
from exposure to the sun, artificial ultra violet light emmiters, 
X-ray, or other ionizing radiation sources."  Dr. Brunfiel 
further stated that the veteran had had several cutaneous 
malignancies removed from his skin and they had been "the type 
of malignancy that one would expect from exposure to ionizing 
radiation."  According to Dr. Brunfiel, who had been a Navy 
dermatologist and treated several patients who had been exposed 
to atomic radiation in the Nevada nuclear weapons testing done in 
the 1950's, the veteran's skin damage was comparable to that of 
those patients.

In regard to the level of radiation that the veteran may have 
been exposed to during service, the evidence of record contains a 
letter from the Defense Nuclear Agency, dated in August 1993, 
which demonstrates that a review of the records revealed that in 
October 1945, the veteran arrived in Osaka, Honshu, Japan 
(approximately 200 miles from Hiroshima and 375 miles from 
Nagasaki).  In April 1946, the veteran was transferred to duty at 
Fukuoka (about 80 miles from both Hiroshima and Nagasaki).  It 
was further noted that, a serviceman departing Osaka enroute to 
Fukuoka would most likely have passed through Hiroshima via 
train.  According to the Defense Nuclear Agency, "[a] scientific 
dose reconstruction indicates that an eight-hour visit to 
Hiroshima ground zero as early as October 7, 1945 (the day of 
occupation force arrival at that city), results in a calculated 
dose of less than 0.001 rem."


An opinion from VA's Chief Public Health and Environmental 
Hazards Officer, dated in September 1998, demonstrates that the 
Defense Nuclear Agency estimated that the veteran was exposed to 
a dose of ionizing radiation during military service of less than 
0.001 rem.  It was further noted that "[s]kin cancer usually has 
been attributed to ionizing radiation at high does, e.g., several 
hundred rads.  Excess numbers of basal cell cancers also have 
been reported in skin which received estimated doses of 9-12 rads 
in margins of irradiated areas . . . ."  The medical opinion was 
provided that "it is unlikely that the veteran's multiple basal 
and squamous cell skin cancers can be attributed to exposure to 
ionizing radiation in service."  Based thereon, the VA 
Compensation and Pension Service director concluded that same 
month that there was no reasonable possibility that the veteran's 
disability was the result of such exposure.

The evidence of record demonstrates that the veteran traveled 
through Hiroshima, spending approximately an hour in the center 
of town, in April 1946 and was exposed to a calculated dose of 
less than 0.001 rem of ionizing radiation.  The evidence also 
demonstrates a skin disorder (solar keratoses) as early as 1967, 
diagnoses of skin carcinoma beginning in the early 1980's, and 
current skin cancer.  Further, the evidence contains a medical 
opinion from a VA physician, noted on the April 1993 Ionizing 
Radiation Registry Code Sheet, and medical opinions from Dr. 
Welty indicating that the veteran's skin cancer was related to 
his radiation exposure during the war.  However, that VA 
physician and Dr. Welty did not indicate that they had any 
knowledge of the dose of radiation to which the veteran was 
exposed during service.  Therefore, those medical opinions are 
not as probative as that of the VA's Chief Public Health and 
Environmental Hazards Officer, who had knowledge of the estimated 
dose of ionizing radiation exposure the veteran incurred during 
service, as calculated by the Defense Nuclear Agency.  In regard 
to Dr. Brunfiel's opinion that the veteran had severe damage to 
his skin as one would expect from exposure to ionizing radiation, 
it was further noted that the type of radiation damage the 
veteran had could also result from exposure to the sun, 
artificial ultra violet light emmiters, X-ray, or other ionizing 
radiation sources.  Accordingly, Dr. Brunfiel's opinion indicates 
that there are numerous possible causes of the veteran's skin 
cancer.  The medical evidence from Roswell Park Memorial 
Institute, dated in June 1967 and April 1973, and the letter from 
Dr. Levitt dated in April 1982, clearly demonstrate that the 
veteran had extensive sun exposure after service, based on the 
notations that the veteran was "deeply tanned" and "obviously 
a sun worshipper" who did not use sunscreen.  

The evidence demonstrates that the veteran was in Hiroshima in 
April 1946 and exposed to less than 0.001 rem ionizing radiation.  
The evidence also demonstrates that he now has skin cancer which 
is considered to be a "radiogenic disease."  The evidence 
demonstrates that the veteran's skin cancer became manifest five 
years or more after exposure.  Pursuant to the provisions set 
forth in 38 C.F.R. § 3.311(b)(1), the RO referred the claim to 
the Under Secretary for Benefits.  Pursuant to the provisions in 
38 C.F.R. § 3.311(c), the Under Secretary for Benefits referred 
the claim to the Under Secretary for Health for an opinion as to 
the relationship between exposure to ionizing radiation and the 
subsequent development of skin cancer.  As noted above, the Chief 
Public Health and Environmental Hazards Officer rendered an 
opinion in September 1998 that it was unlikely that the veteran's 
skin cancers can be attributed to exposure to ionizing radiation 
in service.  

Pursuant to the provisions in 38 C.F.R. § 3.311(e), several 
factors must be considered in determining whether a veteran's 
disease resulted from exposure to ionizing radiation in service, 
to include: 1) the probable dose, in terms of dose type, rate and 
duration as a factor in inducing the disease; 2) the relative 
sensitivity of the involved tissue to induction, by ionizing 
radiation, of the specific pathology; 3) the veteran's gender and 
pertinent family history; 4) the veteran's age at time of 
exposure; 5) the time-lapse between exposure and onset of the 
disease; and 6) the extent to which exposure to radiation, or 
other carcinogens, outside of service may have contributed to 
development of the disease.  The evidence from DNA demonstrates 
that the probable dose of radiation exposure during service was 
less than 0.001 rem.  The evidence further shows that at the time 
of exposure, the veteran was 26 years old.  The initial diagnosis 
of skin cancer appears to be in 1982, approximately 36 years 
after service.  The veteran denied any family history of skin 
cancer.  In addition, the medical evidence indicates that the 
veteran had extensive sun exposure after service.

After reviewing all of the evidence of record, the Board 
concludes that the preponderance of the evidence does not 
demonstrate that the veteran's skin cancer is the result of 
exposure to ionizing radiation during service.  The exposure to 
ionizing radiation during service was calculated as less than 
0.001 rem and VA's Chief Public Health and Environmental Hazards 
Officer determined that it was unlikely that the veteran's skin 
cancer is due to exposure to ionizing radiation in service.

Based on the evidence of record, as set forth above, the Board 
has determined that the preponderance of the evidence is against 
the claim for service connection for skin cancer on a direct 
basis, a presumptive basis, or as secondary to exposure to 
ionizing radiation.


ORDER

Entitlement to service connection for skin cancer, to include 
secondary to exposure to ionizing radiation, is denied.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

